DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 26, 28-33, 36, 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-10, 12-16 of U.S. Patent No. 11,240,561 in view of Teixeira et al. (US Pub. 2015/0052549) and in further view of Tsuria et al. (US Pub. 2011/0016498). 
Instant Application Claim 21
US Pat. 11,240,561 Claim 1
A method comprising: generating for presentation a media asset, wherein: an action is scheduled to occur at a first time within the presentation of the media asset; the action interrupts the presentation of the media asset; 
 A method of managing presentation of content, the method comprising: generating for presentation a media asset, wherein an action is scheduled to occur at a first time within the presentation of the media asset, and wherein the action interrupts the presentation of the media asset;
generating for presentation, when a current presentation position is approaching the first time, an option to delay the action; and in response to receiving selection of the option to delay the action: scheduling the action to occur at a later second time within the presentation of the media asset;
generating for presentation, when a current presentation position is approaching the first time, an option to delay the action; … and in response to receiving selection of the option to delay the action, scheduling the action to occur at a later second time within the presentation of the media asset.


Claim 21 of the instant application recites the additional limitation of “the action comprises a duration”. Nevertheless, Teixeira teaches the action comprises a duration ([0028], [0041], [0064]-[0065], Fig. 2, i.e., commercial or advertisement block includes a duration). It would have been obvious to include the action comprises a duration in claim 1 of patent 11,240,561 for the benefit of displaying advertisements for enough time to provide the viewer with memory ‘anchors’ for positive brand memory. 
Claim 21 further recites the additional limitation of “increasing the duration of the action scheduled to occur at the second time.” Nevertheless, Tsuria teaches increasing the duration of the action scheduled to occur at the second time.”  ([0069]-[0070], Claim 38 i.e., shifting the advertisement entails presenting advertisements for a longer time period than if the advertisements were viewed in a non-device-shifted fashion). It would have been obvious to include increasing the duration of the action scheduled to occur at the second time in claim 1 of patent 11,240,561 for the benefit of providing the viewer a tradeoff for time-shifting advertisements that is fair compromise for advertisers and viewers.

Claim 22 of the instant application corresponds to claim 2 of the patent.
Claim 23 of the instant application corresponds to claim 4 of the patent.
Claim 26 of the instant application corresponds to claim 5 of the patent.
Claim 28 of the instant application corresponds to claim 7 of the patent.
Claim 29 of the instant application corresponds to claim 6 of the patent.
Claim 30 of the instant application corresponds to claim 8 of the patent.
Claim 31 of the instant application corresponds to claim 9 of the patent in view of Teixeira and Tsuria.
Claim 32 of the instant application corresponds to claim 10 of the patent.
Claim 33 of the instant application corresponds to claim 12 of the patent.
Claim 36 of the instant application corresponds to claim 13 of the patent.
Claim 38 of the instant application corresponds to claim 15 of the patent.
Claim 39 of the instant application corresponds to claim 14 of the patent.
Claim 40 of the instant application corresponds to claim 16 of the patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-36, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira et al. (US Pub. 2015/0052549) in view of Tsuria et al. (US Pub. 2011/0016498), herein referenced as Teixeira and Tsuria, respectively.
Regarding claim 21, Teixeira discloses “A method comprising: 
generating for presentation a media asset, wherein: an action is scheduled to occur at a first time within the presentation of the media asset; the action interrupts the presentation of the media asset ([0003]-[0004], [0028]-[0032], i.e., a movie or television program has commercials scheduled to occur during the presentation); and 
the action comprises a duration ([0028], [0041], [0064]-[0065], Fig. 2, i.e., commercial or advertisement block includes a duration); 
generating for presentation, when a current presentation position is approaching the first time, an option to delay the action ([0096], [0100]-[0101], i.e., visual controls are presented to the user for time-shifting advertisements. In addition, a visual icon may be presented so the user is made aware of an upcoming ad so that the user can make a decision about whether to watch or skip it, prior to the time of presentation of the ad); and 
in response to receiving selection of the option to delay the action: scheduling the action to occur at a later second time within the presentation of the media asset…” ([0003]-[0004], [0028]-[0032],  i.e., a viewer may time-shift advertisements during viewing of a program, such that an advertisement is time-shifted from a first playback time to a second playback time during playback of the video program). 
Teixeira fails to explicitly disclose “increasing the duration of the action scheduled to occur at the second time.”
Tsuria teaches the technique of increasing the duration of the action scheduled to occur at the second time ([0069]-[0070], Claim 38 i.e., shifting the advertisement entails presenting advertisements for a longer time period than if the advertisements were viewed in a non-device-shifted fashion). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of increasing the duration of the action scheduled to occur at the second time as taught by Tsuria, to improve the advertisement time-shifting system of Teixeira for the predictable result of providing the viewer a tradeoff for time-shifting advertisements that is fair compromise for advertisers and viewers ([0070]).
Regarding claim 22, Teixeira discloses “wherein the action comprises presentation of advertisement content.” ([0003]-[0004], [0028]-[0032], i.e., advertisements are presented).
Regarding claim 23, Teixeira  discloses “generating for presentation an indication that, in the absence of receiving selection of the option to delay the action, the action will be presented at the first time.” ([0096], [0100]-[0101], i.e., a visual icon may be presented so the user is made aware of an upcoming ad so that the user can make a decision about whether to watch or skip it, prior to the time of presentation of the ad).
Regarding claim 24, Teixeira discloses “in response to receiving selection of the option to delay the action, refraining from generating for presentation an option to delay a subsequent action scheduled to occur at a later time than the action.” ([0092], [0113], i.e., once the debt ceiling is reached, skipping ads or segments as a control is removed from the viewer).
Regarding claim 25, Teixeira discloses “identifying the later second time by determining when a particular scene, associated with the current presentation position, ends.” ([0032], [0041], [0061], [0071], Fig. 2, i.e., commercials or advertisements are inserted into timeslots after scene segments).
Regarding claim 26, Teixeira discloses “generating for presentation, when the current presentation position is approaching the second time, an option to further delay the action; and in response to receiving selection of the option to further delay the action: scheduling the action to occur at a third time within the presentation of the media asset, wherein the third time is later than the first time and the second time…” ([0003]-[0004], [0034], [0044], [0092], [0096], [0100]-[0101], [0113], i.e., the viewer may time-shift advertisements a plurality of times as long as the viewer is below their ad debt ceiling).
Teixeira fails to explicitly disclose further increasing the duration of the action now scheduled to occur at the third time.
Tsuria teaches the technique of further increasing the duration of the action ([0069]-[0070], Claim 38 i.e., shifting the advertisement entails presenting advertisements for a longer time period than if the advertisements were viewed in a non-device-shifted fashion). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of further increasing the duration of the action as taught by Tsuria, to improve the advertisement time-shifting system of Teixeira for the predictable result of providing the viewer a tradeoff for time-shifting advertisements that is fair compromise for advertisers and viewers ([0070]).
Therefore, the combination teaches further increasing the duration of the action now scheduled to occur at the third time.
Regarding claim 29, Teixeira discloses “permitting further delay of the action a predetermined number of times within the presentation of the media asset.” ([0092], [0113], i.e., once the debt ceiling is reached, skipping ads or segments as a control is removed from the viewer).
Regarding claim 30, Teixeira discloses “wherein respective actions are scheduled to be presented at respective time intervals within the presentation of the media asset, and for each time interval of the respective time intervals, an option to delay the presentation of the respective action is presented.” ([0031]-[0032], [0100]-[0101], i.e., advertisements are scheduled to occur a plurality of times throughout the movie or television show and visual icon is displayed for an upcoming ad).
Regarding claim 31, Teixeira discloses “A system comprising: input/output (I/O) circuitry; control circuitry configured to ([0115], [0118], Figs. 1, 4): 
generate for presentation a media asset, wherein: an action is scheduled to occur at a first time within the presentation of the media asset; the action interrupts the presentation of the media asset ([0003]-[0004], [0028]-[0032], i.e., a movie or television program has commercials scheduled to occur during the presentation); and 
the action comprises a duration ([0028], [0041], [0064]-[0065], Fig. 2, i.e., commercial or advertisement block includes a duration); 
generate for presentation, when a current presentation position is approaching the first time, an option to delay the action ([0096], [0100]-[0101], i.e., visual controls are presented to the user for time-shifting advertisements. In addition, a visual icon may be presented so the user is made aware of an upcoming ad so that the user can make a decision about whether to watch or skip it, prior to the time of presentation of the ad); and 
in response to receiving, at the I/O circuitry, selection of the option to delay the action: schedule the action to occur at a later second time within the presentation of the media asset…” ([0003]-[0004], [0028]-[0032],  i.e., a viewer may time-shift advertisements during viewing of a program, such that an advertisement is time-shifted from a first playback time to a second playback time during playback of the video program). 
Teixeira  fails to explicitly disclose “increase the duration of the action scheduled to occur at the second time.”
Tsuria teaches the technique of increasing the duration of the action scheduled to occur at the second time ([0069]-[0070], Claim 38 i.e., shifting the advertisement entails presenting advertisements for a longer time period than if the advertisements were viewed in a non-device-shifted fashion). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of increasing the duration of the action scheduled to occur at the second time as taught by Tsuria, to improve the advertisement time-shifting system of Teixeira for the predictable result of providing the viewer a tradeoff for time-shifting advertisements that is fair compromise for advertisers and viewers ([0070]).
Regarding claim 32, claim 32 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 22.
Regarding claim 33, claim 33 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 23.
Regarding claim 34, claim 34 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 24.
Regarding claim 35, claim 35 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 25.
Regarding claim 36, claim 36 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 26.
Regarding claim 39, claim 39 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 29.
Regarding claim 40, claim 40 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 30.

Claims 28, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira in view of Tsuria and in further view of Wachtfogel et al. (US Pub. 2002/0138831), herein referenced as Wachtfogel.
Regarding claim 28, the combination fails to disclose “determining, when a current presentation position is approaching a cutoff time, whether the action has occurred during the presentation of the media asset; and in response to determining that the current presentation position has not occurred during the presentation of the media asset, performing the action at the cutoff time.”
Wachtfogel teaches the technique of determining, when a current presentation position is approaching a cutoff time, whether the action has occurred during the presentation of the media asset; and in response to determining that the current presentation position has not occurred during the presentation of the media asset, performing the action at the cutoff time ([0016]-[0019], [0144], i.e., displaying an advertisement after the maximum allowed delay time period elapses if the advertisement has not been displayed before). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of determining, when a current presentation position is approaching a cutoff time, whether the action has occurred during the presentation of the media asset; and in response to determining that the current presentation position has not occurred during the presentation of the media asset, performing the action at the cutoff time as taught by Wachtfogel, to improve the advertisement time-shifting system of Teixeira for the predictable result of providing an advertiser some assurance their advertisement will be shown while still providing the viewer some control of when an advertisement is displayed.
Regarding claim 38, claim 38 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 28.

Allowable Subject Matter
Claims 27, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        July 11, 2022